            Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF'PEI\NSYLVANIA



T]IIITED STATES OF AMERICA                              CRIMINAL NO.21.

                 v.                                     DATE FILED:

ERIC AMAEFT]NA                                          YIOLATIONS:
                                                        26 U.S.C. $ 7206(2) (aiding and
                                                        assisting in the preparation of false
                                                        tax returns - 29 counts)


                                             INDICTMENT

                          COUNTS ONE THROUGH TWENTY.NINE
                  (Aiding and Assisting in the Preparation of False Tax Returns)


THE GRAND JURY CHARGES THAT:

            At all times relevant to this indictment:

        1.         Defendant ERIC AMAEFLINA was a resident of King of Prussia, Pennsylvania.

        2.         Defendant ERIC AMAEFUNA was the owner and operator of American

 Financial Stewardship ("AFS"), a tax preparation business operating at7053 Bustleton Avenue

 in Philadelphia, Pennsylvania.

        3.         The Internal Revenue Service ("IRS") was an agency of the United States

 Department of the Treasury responsible for administering and enforcing the tax laws of the

 United States, including the assessment and collection of federal income taxes.

        4.         Pursuant to the Intemal Revenue Code and attendant regulations, individual

 taxpayers generally were required annually to report their income, tax liabilities and, where

 appropriate, claims for a refund on a Form 1040, U.S. Individual Income Tax Return, filed with

 the IRS.
        Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 2 of 11




        5.     Defendant ERIC AMAEFUNA prepared and caused to be prepared Forms 1040,

and related IRS Schedules, on behalf of client{axpayers for submission to the IRS.

        6.     A   Schedule A, "Itemized Deductions" ("schedule    A"), was an IRS form that

was attached to a Form 1040, when applicable, and used by a taxpayer to itemize and deduct a

portion of their medical and dental expenses, certain amounts paid for taxes, mortgage interest,

charitable contributions, casualty and theft losses, and unreimbursu.l employee business

expenses.

        7.     A Form 2106-EZ, o'Unreimbursed Employee Business Expenses," was used by

an employee to deduct ordinary and necessary expenses attributed to the employee's     job. An

ordinary expense is one that is common and accepted in a trade, business, or profession. A

necessary expense is one that is helpful and appropriate for a business. On the Form 2I06-EZ,

an employee is permitted to deduct a percentage of the total business miles driven for the year.

The total amount of this deduction was reported on the taxpayer's Schedule A, Line 21.

       8.      A Form 4684, "Casualties and Thefts," was used by a taxpayer to report gains

and losses from casualties and thefts. A taxpayer is permitted to deduct losses of property

resulting from a fire, storm, shipwreck, or other similar casualty or theft. The total amount   of
this deduction was reported on the taxpayer's Schedule A, Line 20.

       9.      A Form 8283, "Noncash Charitable Contributions," is used by a taxpayer to

report information about noncash charitable contributions with a total greater than $500.00.

The name and address of the orgatization, the description of the property, the date of the

donation, and the fair market value of the properly were required to be reported on the Form

8283. The total amount of this deduction was reported on the taxpayer's Schedule A,Line 17.
        Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 3 of 11




        10.       A Form 8663, "Education Credits," is used by a taxpayer to claim education

credits, which are based on adjusted, qualified education expenses paid to an eligible

educational institution. There are two types of education credits, the Lifetime Leaming Credit

and the American Opporrunity Credit, which are reported on the taxpayer's Form 1040, Lines

50 and 68, respectively.

        11.       A Schedule C, "Profit or Loss From Business," (Schedule C) was an IRS form

that was affached to a Form 1040, when applicable, and used by taxpayers to report gross

receipts, expenses, and profit or loss from a busines operated by the taxpayer as a sole

proprietorship.

                           Fraudulent Tax Retum Preparation Scheme

        12.       In order to generate false claims for tax refunds, defendant ERIC AMAEFUNA

prepared false and fraudulent Forms 1040 and related Schedules       A and C for client-taxpayers

for at least years 2014 through20l6. Specifically, defendant AMAEFLINA attached Schedules

A to Forms 1040 that were false, in that they listed items for deduction that were entirely

fictitious or falsely inflated. The Schedules A claimed inflated state and local income taxes

paid, false or inflated unreimbursed employee business expenses, and false or inflated

miscellaneous deductions. In addition, defendant AMAEFLTNA attached Schedules C to Forms

1040 that were false, in that they listed items for business deductions and losses that were

entirely fictitious or falsely inflated. These falsities resulted in the filing of Forms 1040

claiming refunds due to the client-taxpayers that they otherwise were not entitled to receive.
            Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 4 of 11




            13.     In or about 2017, defendant ERIC AMAEFUNA prepared a false and fraudulent

  2016 Form 1040 for an undercover agent who posed as a client. The return was false in that

  defendant    AMAEFUNA included       an item on the Schedule   A that was entirely fictitious.

  Because of the false amount defendant AMAEFLINA included on the Form 1040 and Schedule

  A for the undercover agent, the Form 1040 falsely reported entitlement to a tax refund when,

  based on the information actually presented, the undercover agent should have owed a tax.

            14.    On or about the dates set forth below, in the Eastern District of Pennsylvania

  and elsewhere, defendant

                                          ERIC AMAEFUNA

willfulty   aided and assisted in, and procured, counseled, and advised the preparation of U.S.

Individual Income Tax Returns, Forms 1040, and accompanying forms and schedules, for the

taxpayers and tax years set forth below, which were false and fraudulent as to the material matters

set forth below, in that the retums fabricated and falsely overstated items including Schedule     A

itemized deductions, Schedule C business losses, and falsety listed the filing status of the

taxpayer, which the defendant knew contained those materially false items at the time the returns

were submitted:
         Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 5 of 11




COT]NT    CLIENT-     TAX      APPROXIMATE                   F'ALSE ITEMS
         TAXPAYER     YEAR          DATE
  I        w.P.        2014    February 28,2015   a. Form  1040, Line 40, itemized
                                                  deductions of $35,505.
                                                  b. Form 2106-EZ, including Lines 1, 6
                                                  &8.
                                                  c. Form                       10,12,
                                                            4684, including Lines
                                                   13,16,17 &18.
                                                  d. Form 1040, Schedule A, including
                                                  lines 20, 21,24,27 &29.

  )        w.P.        2015     February 8,2016   a. Form 1040, Line 40, itemized
                                                  deductions of$36, 889.
                                                  b. Form 2106-EZ, including Lines 1,
                                                  6&8.
                                                  c. Form   4684, including Lines 10,12,
                                                   13,16,17 &,18.
                                                  d. Form 1040, Schedule A, including
                                                  lines 20, 21,24,27 &29.

  J.       w.P.        2016    February 18,2017   a. Form 1040, Line 40, itemized
                                                  deductions of $24,680.
                                                  b. Form 2106-87, including Lines 1, 6
                                                  &8.
                                                  c. Form 1040, Schedule A, including
                                                  lines 21, 24,27 &29.

  4.       J.M.        2014    February 14,2015   a. Form  1040, Line 40, itemized
                                                  deductions of $25,551.
                                                  b. Form 2106-EZ, including Lines 1, 6
                                                  &8.
                                                  c. Form 1040, Schedule A, including
                                                  lines 8, 9,21,24,27 &,29.

  5.       J.M.        20t5    February 16,2016   a. Form 1040, Line 40, itemized
                                                  deductions of $22,218.
                                                  b. Form 2t06-EZ, including Lines 1, 6
                                                  &8.
                                                  c. Form   1040, Schedule A, including
                                                  lines 21, 24,27 &,29.
        Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 6 of 11




COUNT    CLIENT.      TAX     APPROXIMATE                   FALSE ITEMS
        TAXPAYER     YEAR        DATE
  6.      J.M.        2016     Apil12,2017       a. Form   1040, Line 40, itemized
                                                 deductions of $24J82.
                                                 b. Form 2106-EZ, including Lines 1, 6
                                                 &8.
                                                 c. Form 1040, Schedule A, including,
                                                 lines 8. 9.21.24.27 &,29.
  7.      N.S.        2015      March 2,2016     a. Form 1040, Line 40, itemized
                                                 deductions of $27,531.
                                                 b. Form 2106-EZ, including Lines 1, 6
                                                 &8.
                                                 c. Form 1040, Schedule A, including
                                                 lines 21, 24,27 &29.

  8.      N.S.        2016     February 4,2017   a. Form  1040, Line 40, itemized
                                                 deductions of $38,201.
                                                 b. Form 2106-EZ, including Lines 1, 6
                                                 &8.
                                                 c. Form   1040, Schedule A, including
                                                 lines 21, 24,27 &29.

  9.      H.D.        2014     February 7,2015   a. Form  1040, Line 40, itemized
                                                 deductions of $30,091.
                                                 b. Form 2106-EZ, including Lines 1, 6
                                                 &8.
                                                 c. Form 1040, Schedule A, including
                                                 lines 8, 9,21,24,27 &,29.

 10.      H.D.        20t5     January 30,2016   a. Form  1040, Line 4},itemized
                                                 deductions of $22,587.
                                                 b. Form 2106-EZ, including Lines 1, 6
                                                 &8.
                                                 c. Form   1040, Schedule A, including
                                                 lines 21, 24,27 &29.

 11       H.D.        2016     January 28,2017   a. Form 1040, Line 40, itemized
                                                 deductions of $22,678.
                                                 b. Form 2106-EZ, including Lines 1, 6
                                                 &8.
                                                 c. Form 1040, Schedule A, including
                                                 lines 21, 24,27 &29.
        Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 7 of 11




COUNT    CLIENT.      TAX     APPROXIMATE                   FALSE ITEMS
        TAXPAYER     YEAR          DATE
 12.       J.J.       20t4     February 2,2015   a. Form 1040, Line 40,itemized
                                                 deductions of $27,845.
                                                 b. Form 2106-EZ, Lines 1,6 & 8.
                                                 c. Form 1040, Schedule A, including
                                                 lines 21, 24,27 &29.

 13.       J.J.       2015       April2,2016     a. Form 1040, Line 40, itemized
                                                 deduitions of $29,096.
                                                 b. Form 2106-EZ, Lines 1, 6, & 8.
                                                 c. Form 1040, Schedule A, including
                                                 lines 21, 24,27 &29.

 t4.       J.J.       2016       April 1,2017    a. Form  1040, Line 40,itemized
                                                 deductions of $23,081.
                                                 b. Form 2106-EZ, Lines 1,6 & 8.
                                                 c. Form 1040, Schedule A, including
                                                 lines 8, 9,21,24,27 &29.

 15.      A.N.        2014      April 14,2015    a. Form 1040, Line 4, Head of
                                                 Household.
                                                 b. Form 1040, Line 40, itemized
                                                 deductions of$'27,797
                                                 c. Form 1040, Lines 50 & 68.
                                                 d. Form 2106-EZ, Lines 1,6 & 8.
                                                 e. Form 8663,Line27.
                                                 f. Form 1040, Schedule A, including
                                                 lines 1, 3, 4, 21, 24, 27 &, 29.

 16.      A.N.        2015      April 16,2016    a. Form 1040, Line 4, Head of
                                                 Household.
                                                 b. Form 1040, Line 40,itemized
                                                 deductions of $28,217.
                                                 c. Form 2106-EZ, Lines 1, 6 & 8.
                                                 d. Form 1040, Schedule A, including
                                                 lines 21,24,27 &29.

 17.      A.N.        2016      April 11,2017    a. Form   1040, Line 4, Head   of
                                                 Household
                                                 b. Form 1040, Line 40,itemized
                                                 deductions of$36,180.
                                                 c. Form 2106-EZ, Lines 1,6 & 8.
                                                 d. Form 1040, Schedule A, including
                                                 lines 8, 9, 2I, 24, 27 &, 29.
         Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 8 of 11




COT]NT    CLIENT.      TAX     APPROXIMATE                     F'ALSE ITEMS
         TAXPAYER     YEAR        DATE
  18.       S.N.       2014     April 14,2015       a. Form 1040, Line 4, Head of
                                                    Household.
                                                    b. Form 1040, Line 40, itemized
                                                    deductions of $17,011.
                                                    c. Form 1040, Lines 50 & 68.
                                                    d. Form 2106-EZ, Lines 1,6 & 8.
                                                    e. Form 8863, Lne27.
                                                    f. Form 1040, Schedule A, including
                                                    lines 21, 24,27 &,29.

  19.      S.N.        2015      Apil 16,2016       a. Form   1040, Line 4, Head of     '

                                                    Household.
                                                    b. Form   1040, Line 40, itemized
                                                    deductions of $14,465
                                                    c. Form 2106-EZ, Lines 1,6 & 8.
                                                    d. Form 1040, Schedule A, including
                                                    lines 21, 24,27 &29.

 20.       S.N.        20t6      April I1,2017      a. Form   1040, Line 4, Head   of
                                                    Household.
                                                    b. Form   1040, Line 4l,itemized
                                                    deductions of $23,446.
                                                    c. Form 2106-EZ, Lines l, 6 & 8.
                                                    d. Form 1040, Schedule A, including
                                                    lines 8, 9, 21, 24, 27 & 29.

 21.       A.E.        2014     January 28,2015     a. Form 1040, Line 4, Head of
                                                    Household.
                                                    b. Form 1040, Line 12, business income
                                                    (loss) of ($15,664).
                                                    c. Form 1040, Line 40, itemized
                                                    deductions of$34,180.
                                                    d. Form 210i6-EZ,Lines l, 6, & 8.
                                                    e. Form 1040, Schedule A, including
                                                    lines 21, 24,27 &,29.
                                                    f. Form 1040, Schedule C, including
                                                    lines 28, 29 &,31.

 22.       A.E.        201s    February   ll,2016   a. Form 1040, Line 4, Head of
                                                    Household.
                                                    b. Form    1040, Line 12, business income
                                                    (loss) of ($13,880).
                                                    c. Form 1040, Schedule C, including
                                                    lines 28,29 &31.
         Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 9 of 11




COT]NT    CLIENT.      TAX     APPROXIMATE                   FALSE ITEMS
         TAXPAYER     YEAR         DATE
 23.       A.E.        20t6    February 7,2017    a. Form   1040, Line 4, Head   of
                                                  Household.
                                                  b. Form    1040, Line 12, business income
                                                  (loss) of ($12,250).
                                                  c. Form 1040, Schedule C, including
                                                  lines 28, 29 &31.

 24.       M.E.        20t4    February 25,2015   a. Form 1040, Line 4, Head of
                                                  Household.
                                                  b. Form 1040, Line 40, itemized
                                                  deductions of $16,579.
                                                  c. Forin 2t06-EZ, Lines 1,6 & 8
                                                  d. Form 1040, Schedule A, including
                                                  lines 21, 24,27 &29.

 25.       M.E.        2015    February 25,2016   a. Form 1040, Line 4, Head of
                                                  Household.
                                                  b. Form 1040, Line 40, itemized
                                                  deductions of $15,1 1 l.
                                                  c. Form 2106-EZ, Lines 1,6 & 8.
                                                  d. Form 1040, Schedule A, including
                                                  lines 21, 24,27 &29.

 26.       M.E.        20t6      March 7,2017     a. Form   1040, Line 4, Head of
                                                  Household.
                                                  b. Form 1040, Line 40, itemized
                                                  deductions of $11,605.
                                                  c. Form 2106-EZ, Lines 1, 6 & 8.
                                                  d. Form 1040, Schedule A, including
                                                  lines 21, 24,27 &29.

 27.       A.E.        20t4     January 24,2015   a. Form   1040, Line 40,itemized
                                                  deductions of $46,708.
                                                  b. Form 2t06-EZ, Lines 1,6, 8,9, 10,
                                                  12,13 &22.
                                                  c. Form 1040, Schedule A, including
                                                  lines 21, 24,27 &29
         Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 10 of 11




COTINT    CLIENT.         TAX        APPROXIMATE                        FALSE ITEMS
         TAXPAYER        YEAR             DATE
  28.       A.E.          20t5        February 4,2016        a. Form   1040, Line 12, business income
                                                            (loss) of ($23,548).
                                                            b. Form    1040, Line 40, itemized
                                                            deductions of $52,287.
                                                            c. Form 2106-EZ, Lines 1, 6, 8, 9,10,
                                                             12,13 &22.
                                                            d. Form 8283, Lines A & B.
                                                            e. Form 1040, Schedule A, including
                                                            lines 17, 19,21,24,27 &29.
                                                            f. Form 1040, Schedule C, including
                                                            lines 28,29 &31.

 29.        A.E.          20r6       February 28,2017       a. Form 1040, Line     12, business income
                                                            (loss) of $1,838.
                                                            b. Form  1040, Line 40, itemized
                                                            deductions of $23,056.
                                                            c. Form 1040, Schedule A, including
                                                            lines 8,9 &29.
                                                            d. Form 1040, Schedule C, including
                                                            lines 28, 29 &.31.




              A1l in violation of Title 26, United States Code, Section 7206(2).



                                          A TRUE BILL:




  JEI\NIFER ARBITTIER WILLIAMS
  Acting United States Attorney




                                              lt
               Case 2:21-cr-00158-AB Document 1 Filed 04/13/21 Page 11 of 11




                                                  O
                                                  d
                   U                             I   .(,
3                                                 FP
                                                  H   iH
                                                                   J.t-
                                                                     ilJt(l
                                                .H

Drs                r   Y'l                        ool
                                                  A9                 'lI
lrs                z                            .=o                 s
9S                                              tso,
                                                'a                  t)
                                                                               I


                                                                               I
                                                   c'.r.
21-                                              a-                 v

E
                   o2
                   fJr
                   ap
                       4
                                    .94

                                    Z
                                                 dl
                                                _a
                                                 HE
                                                 -H
                                                                     :t q-l
                                                                     -l d
2BSl
       ^$,EI       rr.l
                   <
                   fg
                              lal

                             es F
                                    e e
                                    ,d.-
                                                 g'E
                                                             S\ la
                                                                     \l       N    "<
                                                                                    L
                                                                                   q)

                                                                                   U
dEEI
rl s '=l
                   t)a          U
                                    o      =
                                           'Y
                                           \J   =X
                                                .o.P.)
                                                a:6
                                                -            r"!      !l                e4

                   ^O
                   !                2           \)F                      F'(
                                                                                        \i
                                                                                         u
'-xYl              Erg.
                   Fsl
                                                U.*
                                                a.l o
                                                                               I
                                                                                        a
=8St
A$
r-'t   v)          z
                                                F-a
                                                .o)     O
                                                                         $\
z
=t{
                   F-)


                   r!
                                                r)
                                                v!
                                                Lax
                                                   r9


                                                  .*
                                                        cd

                                                                     \v
                                                                         s{
                                                '- 0)
                   F
                                                lJ'!
                                                \OQ                  *l<
                                                (^.l
